Case 2:19-cv-10361-ODW-PLA Document 48 Filed 08/04/20 Page 1 of 1 Page ID #:459




  1

  2

  3

  4

  5

  6
      .
  7

  8

  9                           UNITED STATES DISTRICT COURT
 10                          CENTRAL DISTRICT OF CALIFORNIA
 11
          JT LEGAL GROUP, APC, et al.,
 12                                                  Case No.    2:19-cv-10361-ODW-PLA
                             Plaintiff,
 13                                                  ORDER RE: STIPULATED
          v.                                         PROTECTIVE ORDER
 14
          FERNANDO VEGA, et al.,                     Before: Hon. Paul L. Abrams
 15
                                                     Courtroom: 780 [Roybal]
 16                          Defendants.
                                                     Complaint Filed: Dec. 3, 2019
 17
                                                     Trial: June 1, 2021
 18

 19

 20

 21            Having considered the papers, and finding that good cause exists, the Parties’
 22   Stipulated Protective Order is granted.
 23
               IT IS SO ORDERED.
 24

 25
      DATED: August 4, 2020                       _____________________________
 26                                               HONORABLE PAUL L. ABRAMS
 27                                               UNITED STATES MAGISTRATE JUDGE
 28
